Citation Nr: 0716781	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  06-03 969	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for cancer of the bladder, 
to include as due to exposure to ionizing radiation.

Entitlement to service connection for brittle bones, to 
include as due to exposure to ionizing radiation.

Entitlement to service connection for loss of teeth, to 
include as due to exposure to ionizing radiation.

Entitlement to service connection for a back disability.

Entitlement to service connection for a heart disability, 
post-surgery.

Entitlement to service connection for a hip disability.




REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.  


FINDING OF FACT

The veteran died on March [redacted], 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2007, the VA learned of the veteran's death on March 
[redacted], 2007.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  Therefore this appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the various issues dismissed in 
this appeal or as to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106. 


ORDER

The veteran's appeal is dismissed.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


